DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lokka (US 2021/0156652).
Lokka teaches
Regarding claim 1, a target throwing system comprising:
a wearable device (RFID device of paragraphs 51 and 54);
one or more target throwing devices (launch units 21); and
a control system, wherein when the wearable device comes within a distance of the control system, the one or more target throwing devices automatically release one or more targets (paragraph 87);
the target throwing system of claim 1 further comprising:
a speaker system connected to the control system to generate sounds that mimic wildlife (paragraph 56);
the target throwing system of claim 2 further comprising:
a sound database connected to the speaker system and the control system for storing the sounds that mimic the wildlife that are played by the speaker system;
the target throwing system of claim 1, wherein the wearable device is a bracelet (paragraph 87);
the target throwing system of claim 1, wherein the wearable device has a UHF RFID communicator and UHF RFID tag wherein the control system has a UHF RFID reader;
regarding claim 10, a target throwing system comprising:
an identification device;
a plurality of throwing devices; and
a control system, wherein when the control system determines when the identification device comes within a distance of the control system, one or more of the plurality of throwing devices release one or more targets;
the target throwing system of claim 10, wherein the control system is connected to a second control system;
regarding claim 18, a target throwing system comprising:
an identification device;
a plurality of target throwing devices;
a control system controlling multiple shooting bays, wherein when the identification device comes within a distance of the control system, the control system causes one or more of the plurality of target throwing devices of a shooting bay release one or more targets; and
a speaker system connected to the control system to generate sounds that mimic wildlife;



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokka in view of Zuger (US 2010/0279800).
Lokka lacks the teaching of a wearable device having a display.
Zuger teaches
A wearable device has a display (see figure 2);
wherein the wearable device has an indicator (see figure 2);
wherein the indicator indicates by a vibration, sound, or illumination of a light (see figure 2). 
One of ordinary skill in the art would have readily recognized that providing the Lokka invention with a wearable device having a screen would have been beneficial for ensuring that the user of the wearable device remains aware and updated of pertinent information necessary would accomplishing tasks in relation to the shooting activity including time and date of activity.  Therefore it would have been obvious at the time the invention was made to modify the teachings of Lokka with the aforementioned teaching of Zuger.

Allowable Subject Matter
Claim 9, 11-14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 9, the target throwing system of claim 7, wherein the UHF RFID tag is associated with a unique identifier in one or more shooting range databases wherein the unique identifier corresponds to a specific guest of a shooting range;
Regarding claim 11, the target throwing system of claim 10, wherein the control system performs steps of: delaying releasing of the one or more targets;
Regarding claim 12, the target throwing system of claim 10, wherein the control system performs steps of: applying random number generation between the plurality of throwing devices which occurs differently every time;
Regarding claim 13, the target throwing system of claim 10, wherein the control system performs steps of: altering difficulty settings by setting parameters for a time delay between successive targets of the one or more targets;
Regarding claim 16, the target throwing system of claim 15, wherein the control system and the second control system are connected such that the releasing of the one or more targets from the plurality of throwing devices is overridden in response to crossfire caused by positioning of the one or more targets;
Regarding claim 17, the target throwing system of claim 15, wherein the control system and the second control system are connected such that the releasing of the one or more targets from the plurality of throwing devices is overridden in response to a distance of the identification device;
Regarding claim 19, the target throwing system of claim 18 wherein the control system performs steps of:
overriding releasing of the one or more targets from the plurality of target throwing devices in response to a distance of the identification device or crossfire from one or more users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 11, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876